ORDER
Carl Tisthammer, an inmate at the federal penitentiary in Marion, Illinois, applied for a writ of habeas corpus under 28 U.S.C. § 2241, contending that prison officials were deliberately indifferent to his serious medical needs by denying him acid reflux and pain medication. He asserted that he had been prescribed and received those medications while imprisoned at other facilities, but officials at Marion can-celled his prescriptions and told him to buy over-the-counter medications instead.
The district court dismissed Tisthammer’s petition without prejudice because the federal habeas corpus statute may not be used to challenge conditions of confinement. See 28 U.S.C. § 2241(c)(3). The court declined to recast Tisthammer’s action as a civil rights complaint, explaining that a civil rights complaint would subject him to a higher filing fee and a possible “strike” if the court determined it to be frivolous. The court advised Tisthammer that he could re-file the suit as a civil rights action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).
On appeal Tisthammer glosses over the district court’s explanation and maintains that the denial of medical services he experienced amounts to deliberate indifference. But a habeas corpus petition is not the appropriate vehicle to challenge prison conditions or medical care. See, e.g., Robinson v. Sherrod, 631 F.3d 839, 840-41 (7th Cir.2011); Glaus v. Anderson, 408 F.3d 382, 386-88 (7th Cir.2005); Alejo v. Heller, 328 F.3d 930, 937 (7th Cir.2003); DeWalt v. Carter, 224 F.3d 607, 617 (7th Cir.2000); Pischke v. Litscher, 178 F.3d 497, 499-500 (7th Cir.1999). Prisoners may use habeas corpus petitions to challenge the duration or fact of their confinement, see Graham v. Broglin, 922 F.2d 379, 381 (7th Cir.1991), but because Tisthammer’s allegations center on medical care and do not remotely affect the duration or fact of his imprisonment, the district court properly dismissed his petition. See Robinson, 631 F.3d at 840-41; Glaus, 408 F.3d at 388. If he wishes to pursue his *782claim further, he should ensure he has exhausted the prison’s administrative procedures and file a civil rights complaint under Bivens.
His request for appointment of counsel is denied and the district court’s judgment is AFFIRMED.